Filed 4/2/13 Lim v. City of Los Angeles CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


KI HYUN LIM,                                                         B238219

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC 437427)
         v.

CITY OF LOS ANGELES et al.,

         Defendants and Respondents.




         APPEAL from a judgment of the Superior Court for the County of Los Angeles.
Barbara M. Scheper, Judge. Affirmed.


         Reyes & Barsoum and Jorge Reyes for Plaintiff and Appellant.


         Carmen A. Trutanich, City Attorney, and Brian I. Cheng, Deputy City Attorney, for
Defendants and Respondents City of Los Angeles, Douglas Guthrie and Roberto Aldape.




                               ____________________________________
                                        SUMMARY
       Plaintiff Ki Hyun Lim made renovations to a “four-plex” he and his sister owned,
but did not comply with building codes or obtain a permit. When he received notices of
violation from the housing authorities, he paid a Los Angeles city employee, defendant
Eun Chavis, $11,000 to “resolve the subject property’s code violations in a safe and legal
way.” He continued to receive citations and then hired a contractor recommended by
Chavis, but the contractor did not do the work. Plaintiff filed a claim for damages under
the Government Claims Act, the claim was denied, and plaintiff then sued the City of Los
Angeles (hereafter the city), Chavis and others.
       The city demurred to plaintiff’s second amended complaint. The trial court
sustained the city’s demurrer without leave to amend and dismissed the complaint,
observing among other things that plaintiff’s government claim was not timely filed. We
affirm the judgment of dismissal.
                                          FACTS
       Plaintiff alleged the following facts relevant to this appeal.
       Plaintiff and his sister acquired property in the city, a “four-plex,” in 2003. They
converted it into a boarding house, but did not comply with the city’s building code.
       Plaintiff’s mother met defendant Chavis in December 2006. Chavis held herself
out as a powerful employee of the Los Angeles Housing Department (hereafter housing
department or LAHD) who could help plaintiff’s mother if she ever encountered
problems in dealing with the housing department.
       In January 2007, plaintiff received a letter from the housing department saying the
property was “not up to code due to code violations and that Plaintiff had made illegal,
unpermitted modifications.” Plaintiff’s mother took the letter to Chavis and asked what
plaintiff should do. Chavis said the violations needed to be fixed, and she could solve the
problem if plaintiff “paid funds [to] EUN CHAVIS, who on behalf of the LAHD would
collect the funds to correct the citations, pay for fines and penalties assessed against the
Subject Property.” Chavis represented she would help plaintiff “resolve the housing code
violations according [to] the applicable code.” Chavis also threatened plaintiff’s mother

                                              2
by telling her that plaintiff could go to jail or lose the property if the citations were not
corrected. Plaintiff’s mother “agreed to pay to the LAHD and issued a check to EUN
CHAVIS [for] $5,000, on behalf of the LAHD.”
       “During the course of Chavis’[s] assistance,” plaintiff did not want to continue
paying Chavis because he kept receiving citations, but Chavis “threaten[ed] to make the
LAHD code violation compliance process even more difficult” if plaintiff stopped
paying. Chavis said plaintiff would be jailed and the property “would be taken away by
LAHD if [plaintiff] stopped paying CHAVIS to complete the code violation compliance
process.” In all, plaintiff paid Chavis $11,000, some of which was paid, at Chavis’s
request, to her husband. “The LAHD code violations/citations were never ‘corrected’
and the Property continued to accrue violations.”
       In early 2008, Chavis told plaintiff the laws had changed and she “could no longer
correct the citations.” She told plaintiff that, to stem the tide of violation letters, plaintiff
would have to retain an experienced contractor “that [Chavis] trusted and chose to help
Plaintiff” in order to obtain permits and remedy the code violations. Chavis represented
that Cheun Won Seung was an experienced, licensed contractor; so, in April 2008,
plaintiff entered into a construction contract with Cheun. Work on the project took
longer than promised and ended entirely in August 2008. Then, plaintiff found out
Cheun was not licensed and, in October 2008, hired an attorney to demand that Cheun
finish the project. Plaintiff asked Chavis to help convince Cheun to return to the project,
but Chavis said she did not know Cheun that well, and plaintiff should have done his own
research before choosing him as a contractor. Plaintiff then reported Chavis to the police.
       Plaintiff was unable to complete reconstruction of the property, lost the rental
income, could not pay the mortgage, and ultimately lost the property in a foreclosure sale,
all because of Chavis’s actions and inactions “in the course and scope of her official
capacity on behalf of the LAHD, and employment with the [city].”
       Plaintiff (along with his sister and his mother) filed a claim for damages with the
city on September 30, 2009. The claim stated: “LAHD employee lead [sic]us to believe
that the property compliance citations can be corrected for a fee. Also by saying that the

                                                3
owner can go to jail or lose the property if citations are not corrected which forced us to
do a construction through her. Construction never got finished and her contractor ran
away with the fund[s].” The damage or injury occurred on “November 24, 2008 and July
29, 2009[,]” and the damage occurred “at the property . . . .” The act that caused the
injury was “[u]sing the job title to commit an illegal act of collection [of] fees. Using the
job title to force the property owner to start a construction a contractor she hired causing
damages to person and property.” The city employee causing the injury was “Los
Angeles Housing Department Employee—Eun Chavis.” Plaintiff claimed damages to his
credit rating ($250,000), loss of construction fees ($150,000), loss of the property
($500,000), uncollected rents ($6,000 per month), and “fees paid to LAHD employee for
citation corrections” ($11,000).
       The city denied plaintiff’s claim by letter dated November 12, 2009. Plaintiff filed
this lawsuit on May 12, 2010.
       In addition to the facts recited above, plaintiff alleged that “within 6 months after
the accrual of the causes of action in this matter on or about July 29, 2009, Plaintiff
timely filed a claim with [the city] on September 30, 2009.” As to the city, plaintiff
alleged claims for negligence, violation of Civil Code section 52.1 (interference with
legal rights by threats, intimidation or coercion), negligent supervision and training,
negligent hiring and retention, and negligent infliction of emotional distress.
       The trial court sustained the city’s demurrer to the second amended complaint
without leave to amend, and ordered dismissal of the complaint. This appeal followed.
                                       DISCUSSION
       A demurrer tests the legal sufficiency of the complaint. We review the complaint
de novo to determine whether it alleges facts sufficient to state a cause of action. For
purposes of review, we accept as true all material facts alleged in the complaint, but not
contentions, deductions or conclusions of fact or law. We also consider matters that may
be judicially noticed. (Blank v. Kirwan (1985) 39 Cal.3d 311, 318.) When a demurrer is
sustained without leave to amend, “we decide whether there is a reasonable possibility
that the defect can be cured by amendment: if it can be, the trial court has abused its

                                              4
discretion and we reverse; if not, there has been no abuse of discretion and we affirm.”
(Ibid.) Plaintiff has the burden to show a reasonable possibility the complaint can be
amended to state a cause of action. (Ibid.)
       The trial court did not err in sustaining defendants’ demurrer without leave to
amend because plaintiff failed to file a timely claim with the city.
       In his appellate brief, plaintiff does not recite the facts alleged in his complaint,
but tells us only this: that on November 24, 2008, he “suffered damage to his real
property,” and filed a claim under the Government Claims Act within one year (on
September 30, 2009); and on July 29, 2009, he “suffered damage to his person, personal
property and/or real property” and filed a claim (the same claim) within six months.
Plaintiff argues that these allegations are sufficient for pleading purposes because the
truth of the allegations is assumed.
       Plaintiff is mistaken. Courts do not assume the truth of conclusory allegations of
fact or law, much less conclusory allegations that are contradicted by the facts alleged in
the complaint. No facts are alleged to show that plaintiff’s claim accrued on July 29,
2009 (or on November 24, 2008). On the contrary, the facts plaintiff alleged show his
claim had accrued by early 2008, when Chavis told him she “could no longer correct the
citations”—or, at the very latest, by August 2008, when the unlicensed contractor Chavis
allegedly chose stopped work entirely on plaintiff’s property. The complaint alleges no
improper action or omission of any kind by Chavis after she “chose” the contractor, with
whom plaintiff entered a construction contract in April 2008. Consequently, a
government claim filed on September 30, 2009, more than a year after Chavis’s conduct
occurred, was untimely. (See Gov. Code, § 911.2, subd. (a) [claim relating to a cause of
action for injury to person or to personal property must be presented “not later than six
months after the accrual of the cause of action”; a claim relating to any other cause of
action must be presented “not later than one year after the accrual of the cause of
action”].) Nor did plaintiff apply to file a late claim or petition the court for relief. (Gov.
Code, §§ 911.4, 946.6.) Accordingly, any claim plaintiff may have had is barred for
failure to present a timely claim to the city.

                                                 5
       Plaintiff also argues the trial court abused its discretion by not allowing plaintiff to
amend the complaint “to plead the facts necessary to state a timely compliance with the
government tort claims requirement.” But plaintiff does not suggest what facts he would
allege if he were granted leave to amend, and it is his burden to do so. (Blank v. Kirwan,
supra, 39 Cal.3d at p. 318.)
                                      DISPOSITION
       The judgment is affirmed. The City of Los Angeles shall recover costs on appeal.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                          GRIMES, J.

WE CONCUR:



              BIGELOW, P. J.



              RUBIN, J.




                                              6